          Case 2:18-cv-00287-DWL Document 54 Filed 06/23/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   John Radford,                                      No. CV-18-00287-PHX-DWL
10                   Plaintiff,                         ORDER
11   v.
12   Berg Homes LLC, et al.,
13                   Defendants.
14
15            Pending before the Court is Plaintiff’s counsel’s motion to withdraw as attorney

16   without client consent. (Doc. 52.)
17            Ninth Circuit law suggests a “justifiable cause” standard applies when, as here, the

18   client does not affirmatively consent to the withdrawal request. Lovvorn v. Johnston, 118

19   F.2d 704, 706 (9th Cir. 1941) (“An attorney may not, in the absence of the client’s

20   consent, withdraw from a case without justifiable cause; and then only after proper notice
21   to his client, and on leave of the court.”). “Justifiable cause” is not a terribly demanding

22   standard, and the professional considerations listed in ER 1.16 will often satisfy it, so

23   long as other factors don’t outweigh those considerations. Gagan v. Monroe, 2013 WL

24   1339935, *4 (D. Ariz. 2013) (“Factors that a district court should consider when ruling

25   upon a motion to withdraw as counsel include: (1) the reasons why withdrawal is sought;

26   (2) the prejudice withdrawal may cause to other litigants; (3) the harm withdrawal might
27   cause to the administration of justice; and (4) the degree to which withdrawal will delay

28   the resolution of the case.”).
       Case 2:18-cv-00287-DWL Document 54 Filed 06/23/20 Page 2 of 3



 1          Plaintiff has failed to respond to his counsel’s attempts to communicate, and he
 2   has failed to respond to their motion to withdraw as counsel. Any prejudice to him is of
 3   his own making. Furthermore, withdrawal will not harm the administration of justice or
 4   greatly delay resolution of this case. Justifiable cause supports Plaintiff’s counsel’s
 5   withdrawal request, which will be granted.
 6          Failure to communicate with counsel for weeks is unusual behavior from a
 7   litigant, and this is particularly troubling as this case is nearing trial—the Final Pretrial
 8   Conference is set for August 24, 2020. (Doc. 51.) To ensure that this case remains on
 9   track, Plaintiff will be required to file a notice of participation, indicating an intention to
10   proceed with this case. If Plaintiff fails to file this notice, the case will be dismissed for
11   failure to prosecute and failure to comply with this order.
12          Accordingly,
13          IT IS ORDERED that the motion to withdraw (Doc. 52) is granted. Jason Barrat,
14   Michael Zoldan, Jessica Miller, James Weiler and the Zoldan Law Group, PLLC are
15   withdrawn as counsel for Plaintiff John Radford in the above-referenced matter.
16          IT IS FURTHERED ORDERED that all future notices in this matter be directed
17   to
18   Plaintiff at:
19          John Radford
20          10803 W. Ruth Ave.
21          Peoria, AZ 85345
22   and
23          John Radford
24          1910 Wellesley Blvd. Apt 204
25          Indianapolis, IN 46219.
26          IT IS FURTHERED ORDERED that Plaintiff shall file a notice of participation,
27   indicating an intention to proceed with this case, by July 7, 2020.
28   …


                                                  -2-
      Case 2:18-cv-00287-DWL Document 54 Filed 06/23/20 Page 3 of 3



 1             IT IS FURTHERED ORDERED that if Plaintiff fails to file a notice of
 2   participation by July 7, 2020, the Clerk of Court shall dismiss this case without further
 3   notice.
 4             Dated this 23rd day of June, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -3-
